DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms “acquisition means” and “service providing means” and “instruction means” are insufficiently defined within the specification to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations “acquisition means” and “service providing means” and “instruction means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure associated with “acquisition means” and “service providing means” and “instruction means”.  Therefore, claims 1-19 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph either for the recitation of “acquisition unit” or “control unit.”
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of this action, an “acquisition means” is being interpreted as a computer interfaced to one or more sensors configured to provide information about the surrounding area. A “service providing means” is being interpreted as a computer interfaced such that it can provide information to a vehicle. An “instruction means” is being interpreted as a computer programmed such that it can recommend actions to a vehicle.
Claims 1-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16 and 19 recite the phrase "mobile body".  There is insufficient antecedent basis for this phrase in the claim.
Claim 2 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites an “wherein the instruction means determines, when interference with travelling occurs between the mobile bodies, which mobile body should preferentially travel based on the information on the city area acquired by the information acquisition means and sends an instruction to the service providing means.” It is unclear what “which mobile body should preferentially travel“ and “when interference with travelling occurs between the mobile bodies” means in this context. For the purposes of the prior art rejection below this term has been interpreted as if written  “wherein the instruction means determines, when a plurality of mobile bodys’ travel is hampered by interference, the information acquisition means sends an instruction to the service providing means which mobile body should receive preferentially travel based on the information on the city area acquired by.”
Claims 3 and 4 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites a “wherein the instruction means directly sends an instruction to the mobile body” It is unclear how the informational means transmits directly to a mobile body as the specification does not appear to enable transmission. Applicant’s specification notes the instructional means can be a platform server, which is represented in Fig. 4; however, this representation does not resolve the lack of clarity about direct transmission. For the purposes of the prior art rejection below this term has been interpreted as if written  “wherein the instruction means 
Claims 2-16 are rejected due to dependency on a previously rejected claim. Correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-13 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite acquire and sending. This judicial exception is not integrated into a practical application because the implementation is a generic application of an abstract idea. The claims do include additional elements but they are insufficient to amount to significantly more than the judicial exception because they are well known and conventional in the art.
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an method, the claim is directed to a statutory category.
Step 2A: Prong 1: Claim 1 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to:
acquiring by information acquisition means provided in infrastructure of a predetermined city area information on the city area; sending instructions to respective mobile bodies for providing a plurality of different conveyance services by service providing means, each of the mobile bodies including a sensor configured to detect the information on the city area and moving in the city area based on the information detected by the sensor, thereby providing each of the conveyance services; and sending an instruction to the mobile body based on the acquired information on the city area by instruction means.
These limitations recites a concept that falls into the “mental process” group of abstract ideas. Sending instruction to a mobile body based on acquired information be done mentally or be “performed on a computer with the aid of generic computer “(“October 2019 Update: Subject Matter Eligibility”, USPTO, Oct., 2019, pg. 8; see MPEP 2106.04(a)(2)(III)). An akin example would be a taxi dispatcher comparing traffic conditions from (i) the view from a traffic camera and (ii) a taxi driver’s observations before sending a route to driver meant to avoid traffic.
Step 2A: Prong 2: The Applicant does recite additional elements such as:
“acquiring by information acquisition means provided in infrastructure” and “each of the mobile bodies including a sensor configured to detect the information on the city area and moving in the city area based on the information detected by the sensor, thereby providing each of the conveyance services” and “sending an instruction to the mobile body based on the acquired information on the city area by instruction means.“ but a generic phone device or a generic computer server could be used for implementation; thus, the controller does not integrate the judicial exception into a practical application.
The claim further recites “moving in the city area based on the information detected;” however, the limitation is generic described and provides no further specifics that could impose a meaningful limit on the judicial exception, and thus the claim is ineligible at Step 2A.
Step 2B: The claim does not recites an element or combination of elements that is unconventional or significantly more than its individual elements.
The claim recites the additional elements of “acquiring by information acquisition means provided in infrastructure” and “each of the mobile bodies including a sensor configured to detect the information on the city area and moving in the city area based on the information detected by the sensor, thereby providing each of the conveyance services” and “sending an instruction to the mobile body based on the acquired information on the city area by instruction means.“
This is recited such that the Applicant is merely describing extra solution activity. As described, acquiring by information acquisition means provided in infrastructure is merely adding a well understood and conventional activity in the art and not providing a technical improvement. Similarly, a sensor configured to detect the information and sending an instruction to the mobile body based are merely adding well understood and conventional activities of  the art. 
The claim further recites “moving in the city area based on the information detected;” however, the limitation is generic described, at a level previously well-described in the art, and provides no further specifics that integrate it further into a significantly more. Consequently, these additional elements do not integrate the abstract idea into practical application.
Regarding the further claims:
Claim 2 does not cure the deficiencies of claim 1 because claim 2 is still drawn to the “metal process” group of abstract ideas as it merely describes a unspecific “preferential” treatment based upon “interference.” This fails to provide further meaningful limitation under Step 2A or practical integration under Step 2B.
Claim 3 does not cure the deficiencies of claim 1 because claim 3 is still drawn to the “metal process” group of abstract ideas as it merely limits to not using a particular approach to communication, e.g. the “service provider.” This fails to provide further meaningful limitation under Step 2A or practical integration under Step 2B.
Claim 4 does not cure the deficiencies of claim 3 because claim 4 is still drawn to the “metal process” group of abstract ideas as it merely limits to managing two forms of data. This is within the scope of a human mental processes and thus fails to provide further meaningful limitation under Step 2A or practical integration under Step 2B.
Claim 5 does not cure the deficiencies of claim 1 because claim 5 is still drawn to the “metal process” group of abstract ideas as it merely accounts for the concept of emergency use of data. This is within the scope of a human mental processes and thus fails to provide further meaningful limitation under Step 2A or practical integration under Step 2B.
Claim 6 does not cure the deficiencies of claim 1 because claim 6 is still drawn to the “metal process” group of abstract ideas as it merely describes a unspecific “preferential” treatment based upon “information.” This fails to provide further meaningful limitation under Step 2A or practical integration under Step 2B.
Claims 7 and 8 do not cure the deficiencies of claim 1/7 because the claims are still drawn to the “metal process” group of abstract ideas as it merely accounts for the concept of instructions not being followed. This is within the scope of a human mental processes and thus fails to provide further meaningful limitation under Step 2A or practical integration under Step 2B.
Claim 9 is further rejected under 35 U.S.C. 112(b), but subject to the interpretation applied to the prior art rejection, the limitation does not cure the deficiencies of claim 1 because claim 9 is still drawn to the “metal process” group of abstract ideas as it merely adds an unspecific contingency to instruction sending, but does not limit the claim to a process beyond metal processing.
Claim 10 adds additional elements by reciting “a case in which the mobile body enters an intersection, a case in which an accident of the mobile body has occurred, a case in which the mobile body cannot move due to congestion, and a case in which the mobile body cannot move due to construction“ and therefore is integrated into a practical application under step 2B, and therefore is not rejected under 35 U.S.C. § 101.
Claim 11 does not cure the deficiencies of claim 1 because claim 11 is still drawn to the “metal process” group of abstract ideas as it merely describes narrowing “instructions” to a specific “mobile body’s” specification. This fails to provide further meaningful limitation under Step 2A or practical integration under Step 2B.
Claim 12 does not cure the deficiencies of claim 1 because claim 12 is still drawn to the “metal process” group of abstract ideas as it merely accounts for a variation of a stopped vehicle. This is within the scope of a human mental processes and thus fails to provide further meaningful limitation under Step 2A or practical integration under Step 2B.
Claim 13 does not cure the deficiencies of claim 1 because claim 13 is still drawn to the “metal process” group of abstract ideas as it merely limits to applying certain extra-solution data or processes This fails to provide further meaningful limitation under Step 2A or practical integration under Step 2B.
Claim 14-15 add additional elements by reciting “wherein the mobile body is an electric car that is driven by power of a battery, and the service providing means comprises a charging/discharging management unit that monitors a charging amount of the battery of the mobile body and sends an instruction regarding a timing and a charging/discharging place where the mobile body should perform charging/discharging to the mobile body based on the charging amount“ and therefore is integrated into a practical application under step 2B, and therefore is not rejected under 35 U.S.C. § 101.
Claim 16 does not cure the deficiencies of claim 1 because claim 16 is still drawn to the “metal process” group of abstract ideas as it merely limits to applying certain extra-solution data or processes This fails to provide further meaningful limitation under Step 2A or practical integration under Step 2B.
Claim 17-19 are rejected using parallel logic to claim 1.
Therefore, claims 1-9, 11-13 and 16-19 do not amount to significantly more or integration into a practical application than the abstract idea and have been rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marczuk et al. (US 20200377128 A1) (hereinafter Marczuk)in view of Ramalho de Oliveira (US 20180376305 A1) (hereinafter Oliveira). As regards the individual claims:
Regarding claim 1, Marczuk teaches a method of:
acquiring by information acquisition means provided in infrastructure of a predetermined city area information on the city area (Marczuk: ¶ 156; hub 1340 is a unit of a smart city infrastructure that is connected to the network 1316 and can communicate with the AV 100 and AVs 1336. The hub 1340 can be a smart traffic signal and can include sensors such as cameras.)
sending instructions to respective mobile bodies (Marczuk: ¶ 007; a first route for operating a vehicle is transmitted to the vehicle.)
Marczuk does not explicitly teach:
for providing a plurality of different conveyance services by service providing means; however, Oliveira does teach:
for providing a plurality of different conveyance services by service providing means (Oliveira: ¶ 058; an example implementation may operate to turn each vehicle (e.g., both public and private taxis, buses, trucks, autonomous vehicles, etc.) into a Mobile AP).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Marczuk with the teachings of Oliveira because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Marczuk and Oliveira’s base methods are similar methods for remotely calculating routes and applying them to sensor-equipped vehicles; however, Oliveira’s method has been improved by explicitly envisioning the use of multiple conveyance services using common hardware and hardware systems on the mobile bodies. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Oliveira’s known improvement to Marczuk using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide additional choice to autonomous vehicle passengers.
Marczuk further teaches:
each of the mobile bodies including a sensor configured to detect the information on the city area (Marczuk: ¶ 094; FIG. 8 shows the operation of the LiDAR system 602 in additional detail. As described above, the AV 100 detects the boundary of a physical object based on characteristics of the data points detected by the LiDAR system) (Marczuk: Fig. 008; [showing mobile body with sensor])

    PNG
    media_image1.png
    335
    721
    media_image1.png
    Greyscale

and moving in the city area based on the information detected by the sensor (Marczuk: ¶ 055; vehicle systems may automate certain vehicle operations (e.g., steering, braking, and using maps) under certain operating conditions based on processing of sensor inputs.)
thereby providing each of the conveyance services (Marczuk: ¶ 040; remote server that is used for fleet management of autonomous vehicles (AVs) receives a request for a vehicular ride from a user device)
and sending an instruction to the mobile body based on the acquired information on the city area by instruction means (Marczuk: ¶ 040; autonomous vehicles (AVs) [receive] a high-level route (e.g., including roads and intersections) for operating the identified AV from the initial spatiotemporal location to the destination spatiotemporal location. The route includes one or more lane segments of the multiple lane segments. The route is identified such that an aggregate of weights of the one or more lane segments is below a threshold value. Thus the traffic congestion is reduced along the determined route. The received request and the determined route are transmitted to the identified AV to pick up the passenger.)
Regarding claim 2, as detailed above, Marczuk as modified by Oliveira teach the invention as detailed with respect to claim 1. Oliveira further teaches:
wherein the instruction means determines, when interference with travelling occurs between the mobile bodies (Oliveira: ¶ 230; AVs may be configured to continuously sense their environment, acquiring data about the environment (e.g., at different levels of data and/or at different acquisition rates), to serve many purposes.)
which mobile body should preferentially travel based on the information on the city area acquired by the information acquisition means and sends an instruction to the service providing means (Oliveira: ¶ 232; an AV may determine priority of a nearby AV as soon as it becomes its neighbor (e.g., when that AV is detectable and reachable within a certain range). This information may be exchanged, such as only once, unless the AV changes its priority during its route.)
Regarding claim 3, as detailed above, Marczuk as modified by Oliveira teaches the invention as detailed with respect to claim 1. Oliveira further teaches:
wherein the instruction means directly sends an instruction to the mobile body (Oliveira: ¶ 231; The AVs may exchange this information and be able to coordinate through direct peer communication—that is, direct communications between the AVs—at a rate that should be a function of the distance and current speed (estimated time of intersection between vehicles) of each neighbor.)
based on the information on the city area acquired by the information acquisition means without the service providing means being involved (Oliveira: ¶ 231; acquired information, in this manner, may comprise information related to number and location of nearby AVs (if any), as AVs should maintain knowledge regarding nearby AVs (if any), such as to enable synchronizing decisions along their routes (e.g. direction, priorities in intersection stops).)
under a predetermined condition (Oliveira: ¶ 232; an AV may determine priority of a nearby AV as soon as it becomes its neighbor (e.g., when that AV is detectable and reachable within a certain range). This information may be exchanged, such as only once, unless the AV changes its priority during its route.)
Regarding claim 4, as detailed above, Marczuk as modified by Oliveira teaches the invention as detailed with respect to claim 3. Oliveira further teaches:
wherein the mobile body is configured to preferentially follow the instruction from the service providing means when it has received instructions from both the service providing means and the instruction means (Oliveira: ¶ 227; at the time it starts its operation . . . AVs may acquire (e.g., from the Cloud) a minimum amount of initial information at the beginning of their trips, which may allow for an initial route prediction, even though there may be changes during the trips) (Oliveira: ¶ 229; AVs may receive transportation-related context information—that is, information that are specifically pertinent to infrastructure management services. Transportation-related context information may comprise, for example, an updated map of the region in which the AV will be travelling and infrastructure elements therein (e.g., roads, main stations such as parking places, charging stations, etc.); roads report(s), particularly relating roads in which current condition(s) may affect the driving (e.g. many holes, obstacles, non-paved)) (Oliveira: ¶ 231; AVs may exchange this information and be able to coordinate through direct peer communication) (Oliveira: ¶ 234; AV may acquire [via, inter alia, direct peer communication] information about or to determine (e.g., directly, such as using in-vehicle sensors) how crowded is the region in which it is driving, such as to enable adjustment of routes either to avoid congestion or to drive to a place where many users' requests have to be satisfied, to control its speed in advance)
Regarding claim 5, as detailed above, Marczuk as modified by Oliveira teaches the invention as detailed with respect to claim 1. Oliveira further teaches:
wherein the instruction means switches, based on the information on the city area acquired by the information acquisition means, between a normal mode in which the mobile body is in a normal state and sends an instruction to the mobile body via the service providing means, and an emergency mode in which the mobile body is in an emergency state (Oliveira: ¶ 230; AV 702.sub.1 gathers information from different sources about a city's environment. The AVs may be configured for continuous knowledge acquisition for continuous improvement of AV's operations. In this regard, the AVs may be configured to continuously sense their environment, acquiring data about the environment (e.g., at different levels of data and/or at different acquisition rates), to serve many purposes.) (Oliveira: ¶ 229; AVs may receive transportation-related context information—that is, information that are specifically pertinent to infrastructure management services. Transportation-related context information may comprise, for example, an updated map of the region in which the AV will be travelling and infrastructure elements therein (e.g., roads, main stations such as parking places, charging stations, etc.); roads report(s), particularly relating roads in which current condition(s) may affect the driving (e.g. many holes, obstacles, non-paved); emergency related information, as AVs may need to be prioritized according to their emergency rating; and/or other information, which relate to particular conditions)
and directly sends an instruction to the mobile body without the service providing means being involved (Oliveira: ¶ 231; The AVs may exchange this information and be able to coordinate through direct peer communication—that is, direct communications between the AVs—at a rate that should be a function of the distance and current speed (estimated time of intersection between vehicles) of each neighbor.)
Regarding claim 6, as detailed above, Marczuk as modified by Oliveira teaches the invention as detailed with respect to claim 1. Marczuk further teaches:
wherein the instruction means determines, based on the information on the city area acquired by the information acquisition means, a roadway through which the mobile body preferentially travels (Marczuk: ¶ 007; a first route for operating a vehicle is transmitted to the vehicle.)
and instructs the mobile body to travel through the determined roadway (Marczuk: ¶ 055; vehicle systems may automate certain vehicle operations (e.g., steering, braking, and using maps) under certain operating conditions based on processing of sensor inputs.)
Regarding claim 9, as detailed above, Marczuk as modified by Oliveira teaches the invention as detailed with respect to claim 1. Oliveira further teaches:
wherein the service providing means requests the instruction means for a travelling instruction of the mobile body when a set condition is satisfied, and the instruction means sends the travelling instruction to the service providing means in accordance with the request based on the information on the city area acquired by the information acquisition means (Oliveira: ¶ 243; Information requiring quick or prompt broadcast to nearby AVs may also comprise information relating to unexpected road conditions. In this regard, an AV may broadcast, as soon as possible, to the other AVs whenever it finds an unexpected road condition, such as a closed road, an accident or street works, etc.)
Regarding claim 10, as detailed above, Marczuk as modified by Oliveira teaches the invention as detailed with respect to claim 9. Oliveira further teaches:
wherein the set condition includes at least one of a case in which the mobile body enters an intersection (Oliveira: ¶ 231; acquired information, in this manner, may comprise information related to number and location of nearby AVs (if any), as AVs should maintain knowledge regarding nearby AVs (if any), such as to enable synchronizing decisions along their routes (e.g. direction, priorities in intersection stops). The AVs may exchange this information and be able to coordinate through direct peer communication)
a case in which an accident of the mobile body has occurred (Oliveira: ¶ 240; AVs may be configured to detect collisions without any type of information from the Cloud.) (Oliveira: ¶ 241; AV 702.sub.1 broadcasts detected anomalies or exceptions, such as to nearby AVs (e.g., AVs 702.sub.2 and 702.sub.3).)
a case in which the mobile body cannot move due to congestion (Oliveira: ¶ 244; Information requiring quick or prompt broadcast to nearby AVs may also comprise information relating to congestion) (Oliveira: ¶ 241; AV 702.sub.1 broadcasts detected anomalies or exceptions, such as to nearby AVs (e.g., AVs 702.sub.2 and 702.sub.3).)
and a case in which the mobile body cannot move due to construction (Oliveira: ¶ 243; Information requiring quick or prompt broadcast to nearby AVs may also comprise information relating to unexpected road conditions. In this regard, an AV may broadcast, as soon as possible, to the other AVs whenever it finds an unexpected road condition, such as a closed road, an accident or street works, etc.)
Regarding claim 11, as detailed above, Marczuk as modified by Oliveira teaches the invention as detailed with respect to claim 1. Oliveira further teaches:
wherein instructions for the service providing means are associated with a specification of the mobile body (Oliveira: ¶ 185; An AV according to the present disclosure may, for example, take into account information in what may be referred to herein as a “profile” of the AV, An “AV profile” may, for example, characterize actions that an AV may perform When operating in one or more specific states (e.g., charging stage, transporting state, parking state, etc.) based on a specific situation/category/context (e.g., operating as a data courier, collecting data from sensor(s))
and the instruction means changes instructions for the service providing means in accordance with the specification of the mobile body (Oliveira: ¶ 185; Several triggers may be defined to change AV operation from one state to another, and thereby change the wireless connectivity features that should be made available.)
Regarding claim 13, as detailed above, Marczuk as modified by Oliveira teaches the invention as detailed with respect to claim 1. Oliveira further teaches:
wherein the service providing means comprises a mobile body recognition unit configured to recognize information indicating where and what attributes of the mobile body are present based on at least one of the information on the city area acquired by the information acquisition means (Oliveira: ¶ 185; An AV according to the present disclosure may, for example, take into account information in what may be referred to herein as a “profile” of the AV, An “AV profile” may, for example, characterize actions that an AV may perform When operating in one or more specific states (e.g., charging stage, transporting state, parking state, etc.) based on a specific situation/category/context (e.g., operating as a data courier, collecting data from sensor(s))
and the information detected by the sensor of the mobile body and provides the recognized information for the mobile body (Oliveira: ¶ 185; When operating in one or more specific states (e.g., charging stage, transporting state, parking state, etc.) based on a specific situation/category/context (e.g., operating as a data courier, collecting data from sensor(s), communicating via RF wireless communication (e.g., providing Wi-Fi IEEE 802.11a/b/g/n/ac/ad) connectivity for nearby network nodes (e.g., AVs) or end-user devices), provide communication/transport in emergency/catastrophe situations, etc.). Providing communication, transportation, and/or data collection support in such situations may involve assigning priorities for use of wireless connectivity/access by different applications based on different profiles (and those profiles may be driven and/or triggered by different entities, e.g., self on AV, network, factory, context, etc.). Several triggers may be defined to change AV operation from one state to another)
Regarding claim 14, as detailed above, Marczuk as modified by Oliveira teaches the invention as detailed with respect to claim 1. Oliveira further teaches:
wherein the mobile body is an electric car that is driven by power of a battery (Oliveira: ¶ 107; enable the monitoring of charging status of EV batteries)
and the service providing means comprises a charging/discharging management unit that monitors a charging amount of the battery of the mobile body (Oliveira: ¶ 073; context information may comprise, for example, information relating to . . . fuel and/or charge levels.)
and sends an instruction regarding a timing and a charging/discharging place where the mobile body should perform charging/discharging to the mobile body based on the charging amount (Oliveira: ¶ 107; support automated reservation and billing at charging stations, and permit remote control of charging schedules) (Oliveira: ¶ 229; current fuel/charge level, which may be pertinent as the route may be to be adapted to the distance to charging stations.)
Regarding claim 15, as detailed above, Marczuk as modified by Oliveira teaches the invention as detailed with respect to claim 14. Oliveira further teaches:
wherein the information acquisition means acquires information on an amount of power generation of each power generator located in the predetermined city area (Oliveira: ¶ 158; system according to aspects of the present disclosure may also support the entry, collection, and/or use of various characteristics or parameters related to the charging of AV batteries.)
each of the power generators is configured to be able to charge a battery of the mobile body, and the charging/discharging management unit determines a power generator capable of charging the mobile body from among power generators based on information on an amount of power generation of each of the power generators acquired by the information acquisition means, determines a mobile body to be charged based on charging amounts of the batteries of the mobile bodies (Oliveira: ¶ 158; evaluate characteristics and parameters representative of the occupancy/congestion and size/charging capacity of the charging stations currently available, in order to reduce the time that AVs spend charging.)
and sends an instruction to the mobile body so that the determined mobile body can be charged by the determined power generator (Oliveira: ¶ 107; support automated reservation and billing at charging stations, and permit remote control of charging schedules) (Oliveira: ¶ 229; current fuel/charge level, which may be pertinent as the route may be to be adapted to the distance to charging stations.) (Oliveira: ¶ 073; transportation-related context information may comprise, for example, information relating to one or more of: route of the at least one of the plurality of autonomous vehicles; a destination of at least one of the plurality of autonomous vehicles)
Regarding claim 16, as detailed above, Marczuk as modified by Oliveira teaches the invention as detailed with respect to claim 1. Oliveira further teaches:
wherein the service providing means and the instruction means manage information on the mobile body based on identification information associated with the mobile body (Oliveira: ¶ 185; An AV according to the present disclosure may, for example, take into account information in what may be referred to herein as a “profile” of the AV, An “AV profile” may, for example, characterize actions that an AV may perform When operating in one or more specific states (e.g., charging stage, transporting state, parking state, etc.) based on a specific situation/category/context (e.g., operating as a data courier, collecting data from sensor(s))
Regarding claim 17, Marczuk teaches a system for:
information acquisition means that is provided in infrastructure of a predetermined city area and acquire information on the city area (Marczuk: ¶ 156; hub 1340 is a unit of a smart city infrastructure that is connected to the network 1316 and can communicate with the AV 100 and AVs 1336. The hub 1340 can be a smart traffic signal and can include sensors such as cameras.)
service providing means sending instructions to respective mobile bodies (Marczuk: ¶ 007; a first route for operating a vehicle is transmitted to the vehicle.)
Marczuk does not explicitly teach:
for providing a plurality of different conveyance services,; however, Oliveira does teach: for providing a plurality of different conveyance services (Oliveira: ¶ 058; an example implementation may operate to turn each vehicle (e.g., both public and private taxis, buses, trucks, autonomous vehicles, etc.) into a Mobile AP).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Marczuk with the teachings of Oliveira because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Marczuk and Oliveira’s base methods are similar methods for remotely calculating routes and applying them to sensor-equipped vehicles; however, Oliveira’s method has been improved by explicitly envisioning the use of multiple conveyance services using common hardware and hardware systems on the mobile bodies. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Oliveira’s known improvement to Marczuk using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide additional choice to autonomous vehicle passengers.
Marczuk further teaches:
each of the mobile bodies including a sensor configured to detect the information on the city area (Marczuk: ¶ 094; FIG. 8 shows the operation of the LiDAR system 602 in additional detail. As described above, the AV 100 detects the boundary of a physical object based on characteristics of the data points detected by the LiDAR system) (Marczuk: Fig. 008; [showing mobile body with sensor])
and moving in the city area based on the information detected by the sensor (Marczuk: ¶ 055; vehicle systems may automate certain vehicle operations (e.g., steering, braking, and using maps) under certain operating conditions based on processing of sensor inputs.)
thereby providing each of the conveyance services (Marczuk: ¶ 040; remote server that is used for fleet management of autonomous vehicles (AVs) receives a request for a vehicular ride from a user device)
and instruction means for sending an instruction to the service providing means based on the information on the city area acquired by the information acquisition means (Marczuk: ¶ 040; autonomous vehicles (AVs) [receive] a high-level route (e.g., including roads and intersections) for operating the identified AV from the initial spatiotemporal location to the destination spatiotemporal location. The route includes one or more lane segments of the multiple lane segments. The route is identified such that an aggregate of weights of the one or more lane segments is below a threshold value. Thus the traffic congestion is reduced along the determined route. The received request and the determined route are transmitted to the identified AV to pick up the passenger.)
Regarding claim 18, Marczuk teaches a system for:
an information acquisition unit configured to be provided in infrastructure of a predetermined city area and to acquire information on the city area (Marczuk: ¶ 156; hub 1340 is a unit of a smart city infrastructure that is connected to the network 1316 and can communicate with the AV 100 and AVs 1336. The hub 1340 can be a smart traffic signal and can include sensors such as cameras.)
a service provider configured to send instructions to respective mobile bodies (Marczuk: ¶ 007; a first route for operating a vehicle is transmitted to the vehicle.)
Marczuk does not explicitly teach:
for providing a plurality of different conveyance services,; however, Oliveira does teach: for providing a plurality of different conveyance services (Oliveira: ¶ 058; an example implementation may operate to turn each vehicle (e.g., both public and private taxis, buses, trucks, autonomous vehicles, etc.) into a Mobile AP).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Marczuk with the teachings of Oliveira because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Marczuk and Oliveira’s base methods are similar methods for remotely calculating routes and applying them to sensor-equipped vehicles; however, Oliveira’s method has been improved by explicitly envisioning the use of multiple conveyance services using common hardware and hardware systems on the mobile bodies. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Oliveira’s known improvement to Marczuk using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide additional choice to autonomous vehicle passengers.
Marczuk further teaches:
each of the mobile bodies including a sensor configured to detect the information on the city area (Marczuk: ¶ 094; FIG. 8 shows the operation of the LiDAR system 602 in additional detail. As described above, the AV 100 detects the boundary of a physical object based on characteristics of the data points detected by the LiDAR system) (Marczuk: Fig. 008; [showing mobile body with sensor])
and moving in the city area based on the information detected by the sensor (Marczuk: ¶ 055; vehicle systems may automate certain vehicle operations (e.g., steering, braking, and using maps) under certain operating conditions based on processing of sensor inputs.)
thereby providing each of the conveyance services (Marczuk: ¶ 040; remote server that is used for fleet management of autonomous vehicles (AVs) receives a request for a vehicular ride from a user device)
and an instructor configured to send an instruction to the service providing means based on the information on the city area acquired by the information acquisition unit (Marczuk: ¶ 040; autonomous vehicles (AVs) [receive] a high-level route (e.g., including roads and intersections) for operating the identified AV from the initial spatiotemporal location to the destination spatiotemporal location. The route includes one or more lane segments of the multiple lane segments. The route is identified such that an aggregate of weights of the one or more lane segments is below a threshold value. Thus the traffic congestion is reduced along the determined route. The received request and the determined route are transmitted to the identified AV to pick up the passenger.)
Regarding claim 19, Marczuk teaches a:
non-transitory computer readable medium storing a program causing a computer to execute a management method, the management method comprising: (Marczuk: ¶ 072; Such instructions, when stored in non-transitory storage media accessible to the processor 304, render the computer system 300 into a special-purpose machine that is customized to perform the operations specified in the instructions.)
a process of acquiring by information acquisition means provided in infrastructure of a predetermined city area information on the city area (Marczuk: ¶ 156; hub 1340 is a unit of a smart city infrastructure that is connected to the network 1316 and can communicate with the AV 100 and AVs 1336. The hub 1340 can be a smart traffic signal and can include sensors such as cameras.)
a process of sending instructions to respective mobile bodies (Marczuk: ¶ 007; a first route for operating a vehicle is transmitted to the vehicle.)
Marczuk does not explicitly teach:
for providing a plurality of different conveyance services,; however, Oliveira does teach: for providing a plurality of different conveyance services (Oliveira: ¶ 058; an example implementation may operate to turn each vehicle (e.g., both public and private taxis, buses, trucks, autonomous vehicles, etc.) into a Mobile AP).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Marczuk with the teachings of Oliveira because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Marczuk and Oliveira’s base methods are similar methods for remotely calculating routes and applying them to sensor-equipped vehicles; however, Oliveira’s method has been improved by explicitly envisioning the use of multiple conveyance services using common hardware and hardware systems on the mobile bodies. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Oliveira’s known improvement to Marczuk using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide additional choice to autonomous vehicle passengers.
Marczuk further teaches:
each of the mobile bodies including a sensor configured to detect the information on the city area (Marczuk: ¶ 094; FIG. 8 shows the operation of the LiDAR system 602 in additional detail. As described above, the AV 100 detects the boundary of a physical object based on characteristics of the data points detected by the LiDAR system) (Marczuk: Fig. 008; [showing mobile body with sensor])
and moving in the city area based on the information detected by the sensor (Marczuk: ¶ 055; vehicle systems may automate certain vehicle operations (e.g., steering, braking, and using maps) under certain operating conditions based on processing of sensor inputs.)
thereby providing each of the conveyance services (Marczuk: ¶ 040; remote server that is used for fleet management of autonomous vehicles (AVs) receives a request for a vehicular ride from a user device)
and a process of sending an instruction to the mobile body based on the acquired information on the city area (Marczuk: ¶ 040; autonomous vehicles (AVs) [receive] a high-level route (e.g., including roads and intersections) for operating the identified AV from the initial spatiotemporal location to the destination spatiotemporal location. The route includes one or more lane segments of the multiple lane segments. The route is identified such that an aggregate of weights of the one or more lane segments is below a threshold value. Thus the traffic congestion is reduced along the determined route. The received request and the determined route are transmitted to the identified AV to pick up the passenger.)
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Marczuk in view of Oliveira in view of Alduaiji (US 20150211875 A1). As regards the individual claims:
Regarding claim 7 as detailed above, Marczuk as modified by Oliveira teaches the invention as detailed with respect to claim 1. Neither Marczuk nor Oliveira does explicitly teach:
wherein the instruction means accumulates, when it has sent an instruction to the mobile body via the service providing means, obedience information indicating whether the mobile body has followed the instruction; however, Alduaiji does teach:
wherein the instruction means accumulates, when it has sent an instruction to the mobile body via the service providing means, obedience information indicating whether the mobile body has followed the instruction (Alduaiji: ¶ 047; an exemplary display of a user interface of the vehicle navigation device to output information on the second rules according to one embodiment) (Alduaiji: ¶ 048; circuitry calculates a new route from the current position of the vehicle to the destination when the vehicle is off the route and reroute the vehicle based on the route priority or preference the driver chose.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Marczuk with the teachings of Alduaiji because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Marczuk and Alduaiji’s base methods are similar methods for remotely calculating routes and applying them to sensor-equipped vehicles; however, Alduaiji’s method has been improved by explicitly implementing automatic rerouting based upon observation of the vehicles non-compliance behavior. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Alduaiji’s known improvement to Marczuk using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would immediately account for a vehicle problem.
Regarding claim 8, as detailed above, Marczuk as modified by Oliveira as modified by Alduaiji teaches the invention as detailed with respect to claim 7. Alduaiji further teaches:
wherein the instruction means changes an instruction for the mobile body based on the obedience information (Alduaiji: ¶ 048; circuitry calculates a new route from the current position of the vehicle to the destination when the vehicle is off the route and reroute the vehicle based on the route priority or preference the driver chose.)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marczuk in view of Oliveira in view of Sakai et al. (US 20190339692 A1) (hereinafter Sakai). As regards the individual claim:
Regarding claim 12, as detailed above, Marczuk as modified by Oliveira teaches the invention as detailed with respect to claim 1. Neither Marczuk nor Oliveira does explicitly teach:
wherein the service providing means comprises a remote driving management unit that remotely sends a travelling instruction to the mobile body; however, Sakai does teach:
wherein the service providing means comprises a remote driving management unit that remotely sends a travelling instruction to the mobile body (Sakai: ¶ 053; traffic management device 20 refers to the remote driver control table (step S22). Traffic management device 20 checks whether or not one or more stand-by remote drivers exist in the remote driver control table (step S23). In a case where no stand-by remote driver exists (N in step S23), traffic management device 20 waits until an available remote driver appears. During this situation, autonomous vehicle 1 continues staying in the stopped state.).
when the mobile body can no longer move and the remote driving management unit has received a request for a travelling instruction from the mobile body. (Sakai: ¶ 053; Traffic management device 20 determines whether or not such a predetermined cause of stop has occurred that requires a mode change from the autonomous traveling mode to the remote operation mode)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Marczuk with the teachings of Sakai because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Marczuk and Sakai’s base methods are similar methods for remotely calculating routes and applying them to sensor-equipped vehicles; however, Sakai’s method has been improved by explicitly teaching a process for resolving a vehicle unable to proceed. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Sakai’s known improvement to Sakai’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide a method for resolving a stopped vehicle which would increase reliability of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Raamot (US 20160027300 A1) which discloses a self-configuring traffic signal controller system which uses a plurality of trajectory sensors to obtain vehicle trajectory data associated with a plurality of vehicles  and calculate traffic characteristics and predict vehicle actions at an intersection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                             
/MACEEH ANWARI/Primary Examiner, Art Unit 3663